Citation Nr: 0216347	
Decision Date: 11/14/02    Archive Date: 11/25/02

DOCKET NO.  02-00 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
left hip.  

2.  Entitlement to service connection for arthritis of the 
right hip.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from March 1972 to March 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's claim for service connection 
for arthritis of both hips.  He responded with a timely 
Notice of Disagreement, initiating this appeal.  In December 
2001, he testified at a personal hearing before RO hearing 
personnel.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to notify has been satisfied.  

2.  Medical evidence of a left hip disability incurred in-
service or arthritis manifested within a year thereafter has 
not been presented.

3.  Medical evidence of a right hip disability incurred in-
service or arthritis manifested within a year thereafter has 
not been presented.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for arthritis of the 
left hip is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 3.303, 3.307, 3.309 
(2002).  

2.  Entitlement to service connection for arthritis of the 
right hip is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 3.303, 3.307, 3.309 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran's service medical records are negative for any 
complaints or findings of a bilateral hip disability.  
However, he was treated on several occasions for low back 
pain.  An October 1972 orthopedic consultation note reflects 
that the veteran fell down some stairs, injuring his teeth 
and neck.  However, no hip or pelvic injuries were noted.  In 
October 1974, he was noted to have improper posture, which 
contributed to his back pain.  His February 1975 service 
separation medical examination noted a "tendency to tilt 
pelvis anteriorly" on the part of the veteran, but was 
otherwise negative for any indication of a bilateral hip 
disability.  

Treatment records dated in 1992 from Mark Kutner, D.C. 
indicate that the veteran slipped while working in October 
1991.  This fall resulted in injuries to his low back, for 
which he was seeking worker's compensation benefits.  No 
prior injury to the low back or hips was noted.  An April 
1996 X-ray report from Brooks Memorial Hospital indicated 
that the veteran's hips and pelvis were essentially normal, 
with only very mild osteoarthritic changes bilaterally.  

The veteran's primary physician has been Dr. Young Kim, who 
the veteran claims to have seen for treatment since 1975; 
however, treatment records received from Dr. Kim show no 
treatment prior to 1996.  The only mention of a bilateral hip 
disability is the aforementioned April 1996 X-ray report 
verifying mild osteoarthritic changes to the hips.  

The veteran has also received medical treatment from Dr. 
Howard Markowitz, M.D.  In an April 1996 treatment summary, 
Dr. M. stated that the veteran's symptoms started in 1991, 
following a fall at work.  He had a second fall in December 
1991 and another in 1993, each resulting in low back pain.  
No mention was made of any injury to the low back and/or hips 
prior to 1991.  X-rays of the hip were negative for any gross 
degenerative disease.  

The veteran's claim for service connection for arthritis of 
the hips was received in July 1996.  He claimed this 
disability resulted from an "old injury."  

The veteran has received private medical treatment from Dr. 
Anthony Leone, M.D.  In a February 1998 treatment report, Dr. 
Leone stated that x-rays of the veteran's pelvis revealed 
"no evidence of hip disease or osteoarthritis."  

In December 2001, the veteran testified regarding his claimed 
bilateral hip condition at a personal hearing before RO 
hearing personnel.  He stated that this disability originated 
in service, when he fell down some stairs.  Since that time, 
he has had chronic bilateral hip pain.  

The veteran's VA Form 9 was received in December 2001.  No 
hearing before a member of the Board was requested.  In 
February 2002, the RO received notice that the records 
related to the veteran's worker's compensation claim were 
unavailable, as his file had been retired.  

Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which contains revised notice 
provisions, and additional requirements pertaining to the 
VA's duty to assist.  See Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (codified, as amended, at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2002)).  For purposes of this appeal only, the 
undersigned will assume that this Act applies to the 
veteran's case.  Pertinent regulations that implement the Act 
were also promulgated.  See 66 Fed. Reg. 45620-45632 (Aug. 
29, 2001).

The new law instructs that VA shall make reasonable efforts 
to assist a veteran in obtaining evidence necessary to 
substantiate his claim, and provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A (a)(1), (d) (West Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.326 (2002).  A VA 
examination is deemed necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but:

(A) Contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability;
(B) Establishes that the veteran suffered an event, 
injury or disease in service, or has a disease or 
symptoms of a disease [subject to presumptive service 
connection] manifesting during an applicable 
presumptive period provided the claimant has the 
required service or triggering event to qualify for 
that presumption; and
(C) Indicates that the claimed disability or symptoms 
may be associated with the established event, injury, 
or disease in service or with another service-connected 
disability.

38 U.S.C.A. § 5103A(d) (West Supp. 2002); 
38 C.F.R. § 3.159(c)(4) (2002).  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the July 2001 Statement 
of the Case, the various Supplemental Statements of the Case, 
and the February 2002 RO letter to the veteran notifying him 
of the VCAA, he and his representative have been advised of 
the laws and regulations governing the claims on appeal and 
the evidence that he must supply and the evidence that the VA 
would attempt to obtain.  The veteran has reported private 
treatment by Drs. M. Kutner, Y. Kim, A. Leone, and H. 
Markowitz, and these records have been obtained by the RO.  
VA medical treatment has also been afforded the veteran, and 
these records have been obtained.  The veteran has not 
otherwise identified any additional evidence not already 
associated with the claims folder that is obtainable.  
Finally, as he has not submitted any medical evidence of an 
in-service bilateral hip injury, there is no obligation on 
the VA to provide him an examination.  

The veteran seeks service connection for arthritis of the 
hips.  Service connection will be awarded for any current 
disability resulting from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303 (2002).  Certain 
statutorily enumerated disorders, such as arthritis, may be 
presumed to have been incurred in service if they manifest to 
a compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.309(a) (2002).  In any claim before the 
VA, the benefit of the doubt will be afforded the claimant 
whenever the evidence is in approximate balance between the 
positive and the negative.  38 U.S.C.A. § 5107(b) (West 1991 
& Supp. 2002).  For the reasons to be discussed below, 
service connection for the disabilities for which the veteran 
is requesting service connection must be denied.  

The veteran alleges that he injured his hips when he fell 
down two flights of stairs during service.  However, 
according to the service medical records from the time, the 
veteran injured his teeth and neck during this fall; no 
mention was made of a bilateral hip injury.  On another 
occasion in October 1974, he was noted to have improper 
posture, but no mention was made of a bilateral hip 
disability at that time.  Likewise, his February 1975 service 
separation examination noted a "tendency to tilt pelvis 
anteriorly," but did not indicate that this tendency was 
indicative of a current bilateral hip injury or disability.  

Subsequent to service, while the veteran was noted by a 
private doctor to have mild osteoarthritic changes of the 
hips, verified by X-ray, this disability was not linked to 
any in-service disease or injury, to include a fall.  
Additionally, his first diagnosis of a bilateral hip 
disability dates to 1996, more than 20 years after service 
separation.  Without any evidence of an in-service bilateral 
hip injury and evidence associating the current 
osteoarthritis of the hips and any service injury, service 
connection for arthritis of the left and right hip must be 
denied.  38 U.S.C.A. § 1110 (West 1991).  

The veteran has not presented, or suggested the existence of, 
any medical evidence demonstrating either that a bilateral 
hip disability had its onset in service, or that his current 
osteoarthritis of the hips is related to an in-service 
injury.  His own contentions that a fall in service resulted 
in a current bilateral hip disability are not binding on the 
Board, because he cannot, as a layperson, offer testimonial 
evidence of medical causation and diagnosis.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Accordingly, service 
connection for arthritis of the left and right hips must be 
denied.  


ORDER

Entitlement to service connection for a left hip disability 
is denied.  

Entitlement to service connection for a right hip disability 
is denied.  




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

